Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00337-CV

   GREAT AMERICAN LLOYDS INSURANCE COMPANY AND MID-CONTINENT
                   CASUALTY COMPANY, Appellants

                                                V.

  VINES-HERRIN CUSTOM HOMES, L.L.C. AND HERRIN CUSTOM HOMES, INC.
                   AND EMIL G. CERULLO, Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-03-6903

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

18, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   DAVID EVANS
                                                            PRESIDING JUSTICE